DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5 and 25), in the reply filed on November 16, 2021, is acknowledged.  The traversal is on the ground(s) that the Examiner has failed to show a serious search burden in his division of Groups I and II.  Applicants believe Group II should be examined with Group I since they allege that a search for Group II is naturally had by searching for Group I.  
This is not found persuasive because “independent and distinct” and “serious search burden” (Applicants’ allege the Examiner must show these to justify Restriction) are not the proper legal terms for a Restriction Requirement and an Election of Species Requirement under national stage (35 USC 371) practice (this application is a national stage entry so national stage / ‘371 practice applies.  The Examiner properly divided up the Groups I-VI based on the rationale disclosed within page 5 paragraph 7 of the previous Office Action.  Moreover, application of prior art reference DeMATTEI, below, could also be added as a rationale to support a lack of unity between Groups I and II.
.
The requirement is still deemed proper and is therefore made FINAL.
Applicants’ elected species of compound 8 of claim 25 is free of the prior art.  An art search for each compound of claim 25 using Registry and HCaplus databases of STN did not retrieve any applicable prior art references.  See “SEARCH 7” through “SEARCH 15” in enclosed search notes.  Furthermore, a review of these search results by inventor and assignee/owner name search did not retrieve any double patent references.
Furthermore, a search of the process of elected Group I of claim 1 did retrieve applicable prior art.  See “SEARCH 6” in enclosed search notes.  This search was limited to what was illustrated in claims 1-5 and not to the optional embodiments pertaining to aliphatic, heteroaliphatic, heterocyclic, haloaliphatic, aryl, and heteroaryl.  A future Markush search extension to each of these optional embodiments of claims 1-5 will be performed in future Office Actions once Applicants overcome the prior art rejection of record made in this Office Action.  Prior art found from those extended Markush searches can properly be made FINAL.
Furthermore, a review of the “SEARCH 6” results by inventor and assignee/owner name search did retrieve two applicable double patent references based on the “SEARCH 6” as previously defined.  For this Office Action:  Note that while the full scope of all claim 25 compounds have been searched for prior art and double patent art (claim 25 is free of the prior art and double patent art), the search for the process of claims 1-5 was limited to what is illustrated in claims 1-5 and not to the optional embodiments pertaining to aliphatic, heteroaliphatic, heterocyclic, haloaliphatic, aryl, and heteroaryl according to Markush search procedures.  This means that prior art and double patent references found from future Markush search extensions to any one of these optional embodiments of claims 1-5 can properly be made FINAL.  Furthermore, no additional searches are performed in After Final.
A review of the inventor and assignee/owner names of the instant application using PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The Markush search to date reads on claims 1-5 and 25.
Claims 6-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions of Groups II-VI, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2021.
None of the non-elected Groups II-VI are subject to rejoinder practice and the claims from these groups should be canceled as a step to bring this application to allowance.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The next Action can properly be made FINAL if any one of the following occurs:
(1)	Applicants fail to overcome a rejection made in this Office Action; and/or 
(2)	Applicants overcome the prior art rejection of record prompting an extended Markush search of claims 1-5 to the each one of the optional embodiments aliphatic, heteroaliphatic, heterocyclic, haloaliphatic, aryl, and heteroaryl, and that extended search retrieves prior art; and/or 
(3)	Applicants’ amendments necessitate new ground(s) of rejection(s).
Current Status of 16/768,178
This Office Action is responsive to the amended claim-set of November 16, 2021.
Claims 1-5 and 25 have been examined on the merits.  Claims 1-5 are original.  Claim 25 is previously presented.
Priority
Applicants identify the instant application, Serial #:  16/768,178, filed 05/29/2020, as a national stage entry of PCT/US2018/063451, International Filing Date: 11/30/2018, which claims foreign priority to European Patent Office application 17382829.4, filed 12/01/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2021 and 12/10/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraph [0008] on page 2.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMATTEI (WO 2010/108162 A1, referenced in IDS of 12/10/2020).
The reference DeMATTEI teaches the process of claims 1-5 (see Example 6 in paragraph [00352] on page 86):

    PNG
    media_image1.png
    604
    1305
    media_image1.png
    Greyscale
 .  The Examiner hand-wrote in the compounds of the claims 1-5 to show how the process of Example 6 anticipates claims 1-5.  The reader could read the claims in descending order:  claim 5, then claim 4, then claim 3, then claim 2, and finally claim 1, and see these claims illustrated (going left to right) in Example 6 (para [00352], above).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claim 1, 10, and 12-13 of U.S. Patent No. 8,476,442 B2. 
instant claims 1-2.  The intermediates and starting compounds of the reference claim 1 anticipate the same claimed synthetic process of the instant claims 1-2.  The reference product is structurally identical to the instant product.  The product reference compound 34 is structurally identical to product of instant compound 1.  Further, the intermediate compound 26 of reference claim 1 is structurally identical to instant compound 3 (instant claim 2) which is reacted with intermediate compound 32 (structurally identical to instant compound 4 of claim 2) to produce instant starting compound 5 (claim 1).  Instant compound 5 is structurally identical to reference compound 33.  Reference compound 33/instant compound 5 is ultimately converted into product reference compound 34/instant compound 1.
Reference claim 10 anticipates instant claims 1-2 for the same rationale.
Reference claims 12-13 anticipate instant claims 1-2 for the same rationale.
Claims 1-2 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,751,839 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim 1 anticipates instant claims 1-2.  The intermediates and starting compounds of the reference claim 1 anticipate the same claimed synthetic process of the instant claims 1-2.  The reference product is structurally identical to the instant product.  The product reference compound of Formula 1 is structurally identical to product of instant compound 1.  Further, the intermediate compound of Formula 2 of reference claim 1 is structurally identical to 
Conclusion
Claims 1-5 are not presently allowable as written.
Claim 25 is presently allowable as written.
There is no known prior art reference that either teaches or anticipates the claim 25 compounds.
The reference ZHOU (WO 2020/102346 A1) is close art to compound 15 and compound 20 of claim 25.  ZHOU discloses the compound:  
    PNG
    media_image2.png
    191
    204
    media_image2.png
    Greyscale
 (page 59), which lacks a –C(CD3)3 and –NO2 according to compound 15 and compound 20 of claim 25.  ZHOU is a close art reference since there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying one of the t-butyls to –C(CD3)3 and placing the –NO2 according to compound 15 and compound 20 without introducing hindsight reasoning.
The reference MORGAN (U.S. 8,865,902 B2) is close art to compound 21 of claim 25.  MORGAN discloses the compound 11d:  
    PNG
    media_image3.png
    222
    549
    media_image3.png
    Greyscale
 (col. 8), which has a deuterium where compound 21 of claim 25 has a hydrogen.  Therefore, MORGAN is a close art reference since there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the deuterium of 11d into a hydrogen which would arrive at the compound 21 of claim 25 without introducing hindsight reasoning.  Moreover, MORGAN does not contain a generic teaching indicating hydrogen for deuterium at the specific location (currently holding a D substituent) is even possible without introducing picking and choosing and/or hindsight reasoning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625